Case 2:19-cv-05811-JS-SIL Document 30 Filed 03/17/21 Page 1 of 18 PageID #: 283



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
LYNN NAJMAN and LEE NAJMAN,
                    Plaintiffs

            -against-                            MEMORANDUM & ORDER
                                                 19-CV-5811 (JS)(SIL)
VILLAGE OF SANDS POINT, NEW YORK,

                    Defendant.
----------------------------------X
APPEARANCES
For Plaintiffs:     Richard Bruce Rosenthal, Esq.
                    120-82 Queens Blvd.
                    Kew Gardens, New York 11415

                        Thompson Gould Page, Esq.
                        Law Offices of Thompson Gould Page, LLC
                        1 Linden Place, Suite 108
                        Hartford, Connecticut 06106

                        Michela Huth, Esq.
                        P.O. Box 17
                        Bolivar, Ohio 44612

For Defendant:          Matthew J. Bizzaro, Esq.
                        L’Abbate, Balkan, Colavita & Contini, L.L.P.
                        1001 Franklin Avenue
                        Garden City, New York 11530


SEYBERT, District Judge:

            Defendant    Village    of   Sands    Point,    New   York   (the

“Defendant” or “Village”) moves to dismiss the Complaint of Lynn

and Lee Najman (the “Plaintiffs” or “Najmans”) wherein they allege

their due process rights under the Fourteenth Amendment have been

violated by the Village because they are being subjected to a

dangerous dog hearing for purportedly violating Village of Sands

Point Ordinance § 72-9, the so-called “Dangerous Dog Ordinance.”

                                Page 1 of 18
Case 2:19-cv-05811-JS-SIL Document 30 Filed 03/17/21 Page 2 of 18 PageID #: 284



(See Mot. Dismiss, ECF No. 19 (hereafter, “Dismissal Motion”);

Complaint, ECF No. 1, ¶¶1, 9.)          Plaintiffs oppose the Dismissal

Motion.    (See Opp’n, ECF No. 23.)       For the reasons stated herein,

the Dismissal Motion is GRANTED.

                                 BACKGROUND

            On September 13, 2019, Plaintiff Lynn Najman (“Lynn”),

a resident of the Village, was walking her dog, Dakota, at Bridle

Path North in Sands Point.         (See Compl., ¶¶7, 9.)       The Najmans’

dog allegedly broke free from its lease and attacked and bit

another dog multiple times, causing injury and pain to the other

dog.    (See id., ¶¶10, 11.)

            On September 20, 2019, Police Officer James Schanker

issued a “COURT INFORMATION” numbered “7076” to Lynn directing her

appearance at the Village Justice Court of Sands Point “TO ANSWER

A CHARGE IN VIOATION OF” Section 72-9 of “SPVC” 1 regarding the

specific charge of a “dangerous dog.”            (Ex. A, ECF No. 1 at 15

(hereafter, the “Court Information”), attached to Compl.)               Under

the section of the Court Information that read “I observed the

defendant at the stated place, date, time”, Officer Schanker wrote,

verbatim: “Defendants dog did break free from leash And did Attack

And bite complainants [sic] Dog caused severe injuries and pain”.

(Id.)


1  The Court presumes this is an acronym for the “Sands Point
Village Code”.
                                Page 2 of 18
Case 2:19-cv-05811-JS-SIL Document 30 Filed 03/17/21 Page 3 of 18 PageID #: 285



            On   September   22,    2019,   complainant   Cori   Finkelstein

executed an “Accusatory Instrument for Village Code Violation”

against the Najmans, attesting upon personal knowledge that the

Najmans “committed the following violation(s) of the Code of the

Village     of   Sands    Point     in   that    [they]   did    wrongfully,

intentionally, knowingly, recklessly, with criminal negligence,

commit the offense of: 72-8/9 Dangerous Dog.”             (Ex. B, ECF No. 1

at 17 (hereafter, the “Dog Complaint”), attached to Compl.)

            On September 25, 2019, Village Justice Alyson K. Adler

(hereafter, “Justice Adler”) issued a hearing order directing the

Najmans’ appearance on October 2, 2019 “for a dangerous dog hearing

pursuant to Village Code 72-8(B)[ 2] & 72-9(E)(8) and Section 123(2)

of the New York State Agriculture and Markets Law.”              (Ex. 3, ECF

No. 20-3 (hereafter, the “Hearing Order”), attached to Bizzaro

Supp. Decl., ECF No. 20.)          The Hearing Order referenced “Ticket

7076” and listed September 13, 2019 as the “Viol. Date” and

September 22, 2019 as the “Complaint Date”.




2
    Section 72-8(B) of the Village Code states:

            Any person observing a violation of any
            section of this article may personally appear
            at the Village Police Department and report
            such violation. Said person may also sign and
            swear to the appropriate accusatory instrument
            as required by law and thereby commence
            prosecution of the alleged violator.”


                                  Page 3 of 18
Case 2:19-cv-05811-JS-SIL Document 30 Filed 03/17/21 Page 4 of 18 PageID #: 286



             At the October 2, 2019 dangerous dog hearing (hereafter,

the “Dangerous Dog Hearing”), among other things, the parties

requested a two-week adjournment, which was conditioned upon the

Najmans consenting to certain conditions, including, inter alia:

“provid[ing] the Village with proof that Dakota . . . has been

spayed or neutered, microchipped, and provid[ing] the Village with

the registration of such chip;” “provid[ing] the Village with the

name   of   a   trainer   that    is    working   with    .   .   .   Dakota,    and

continu[ing] to work with [Dakota] pending the next adjourn date;”

when outside the Defendants’ home, but not on public property,

keeping Dakota muzzled, enclosed in a fenced and locked yard, on

a leash or tether, and in the company of an adult over the age of

twenty-one years old; having Dakota “restrained on a leash by an

adult at least twenty-one years of age and capable of controlling

the dog” whenever on public premises; and, “anytime that Dakota is

outside of the [Najmans’] home, [having] Dakota . . . muzzled in

a manner that will prevent it from biting any person or animal .

. . .” (hereafter, the “Restriction Conditions”). (Ex. 4, ECF No.

20-4 (hereafter, the “Dog Hr’g Tr.”) at 3:2-6:2, attached to

Bizzaro     Supp.   Decl.)       Upon   the   Najmans     consenting     to     said

Restriction      Conditions,      which    Justice       Adler    accepted,     the

requested two-week adjournment was granted.                (See id. at 6:4-9.)

Of relevance, in adjourning the Dangerous Dog Hearing, Justice

Adler stated:

                                  Page 4 of 18
Case 2:19-cv-05811-JS-SIL Document 30 Filed 03/17/21 Page 5 of 18 PageID #: 287



            [T]he Court's job is to protect the Village
            and the Village's residents and the Village's
            dogs and children from a dangerous dog. This
            is not a finding of a dangerous dog yet,
            because we have not had the hearing, but I
            want you to be aware that this is a serious
            situation, a very serious situation, and my
            job is to protect the Village and its
            residents.

(Id. at 8:4-15 (emphasis added).)           Nowhere during the Dangerous

Dog Hearing did the Plaintiffs challenge the constitutionality of

Village Ordinance § 72-9.       (See id., in toto.)

            On October 15, 2019, two days prior to the adjourned

Dangerous Dog Hearing, Plaintiffs commenced this action seeking,

inter alia, injunctive and declaratory relief.            (See Compl. at 4-

5.)    Concomitantly, Plaintiffs sought approval of a consensual

temporary restraining order (“TRO”) pursuant to which the Village

agreed to being temporarily enjoined from prosecuting Plaintiffs

under Village Ordinance § 72-9 and the Plaintiffs agreed to being

bound to substantially the same Restriction Conditions consented

to during the Dangerous Dog Hearing.             (See ECF No. 3; see also

Support Memo, ECF No. 4.)           After hearing the parties on October

15,   the   Court   entered   the    requested   TRO.   (See   ECF   No.   63).

Subsequently, the Village was directed to respond to Plaintiffs’

motion seeking a preliminary injunction.           (See Case Docket, Oct.

17, 2019 Elec. ORDER.)




3   Judge Azrack, as miscellaneous duty judge, entered the TRO.
                                Page 5 of 18
Case 2:19-cv-05811-JS-SIL Document 30 Filed 03/17/21 Page 6 of 18 PageID #: 288



            After several extensions, 4 on May 29, 2020, the Village

filed its response to Plaintiffs’ preliminary injunction motion,

arguing:     Plaintiffs      failed      to     demonstrate      the   requisite

irreparable harm; Plaintiffs’ claims lacked merit; Plaintiffs’

action is barred pursuant to the Younger abstention doctrine; and,

the manner in which the Dangerous Dog Hearing was commenced does

not warrant the injunctive relief Plaintiffs seek.               (See Response,

ECF No. 13.)       The same day, the Village sought a pre-motion

conference      regarding     the     present        Dismissal   Motion,    which

conference was scheduled for June 16, 2020.                (See ECF No. 14; see

also June 2, 2020 Elec. ORDER.)           In addition to setting a briefing

schedule on the Dismissal Motion, the Court denied Plaintiffs’

request    to   file   a   reply    to   the   Village’s    response   to   their

preliminary      injunction        motion      but     without   prejudice    to

incorporating their reply position into their response to the

Village’s Dismissal Motion.           (See Minute Entry, ECF No. 18.)




4  Four times, the Village requested its deadline to respond and
to answer be extended, stating the parties were trying to settle
their dispute; each requested extension was made with the consent
of the Plaintiffs. (See ECF Nos. 7, 8, 9, and 10.)
                                    Page 6 of 18
Case 2:19-cv-05811-JS-SIL Document 30 Filed 03/17/21 Page 7 of 18 PageID #: 289



                              DISCUSSION

I. Applicable Law

      A. Dismissal Standard

            A complaint must plead sufficient facts to “state a claim

to relief that is plausible on its face.”                 Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 1974 (2007).            “A claim

has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”                 Ashcroft v.

Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937 (2009) (citations

omitted).    The plausibility standard requires “more than a sheer

possibility that a defendant has acted unlawfully.”              Id. at 678;

accord Wilson v. Merrill Lynch & Co., 671 F.3d 120, 128 (2d Cir.

2011).     While “‘detailed factual allegations’” are not required,

“[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555); see

also Arista Records, LLC v. Doe 3, 604 F.3d 110, 119-20 (2d Cir.

2010)(discussing the Iqbal/Twombly pleading standard, which does

not apply any “heightened” pleading standard, but does require

“factual     amplification     [where]     needed    to     render   a   claim

plausible”)(quoting Turkmen v. Ashcroft, 589 F.3d 542, 546 (2d

Cir. 2009); further citation omitted).              Further, in deciding a

Rule 12(b)(6) dismissal motion, a court must liberally construe

                                Page 7 of 18
Case 2:19-cv-05811-JS-SIL Document 30 Filed 03/17/21 Page 8 of 18 PageID #: 290



the claims, accept all factual allegations in the complaint as

true, and draw all reasonable inferences in favor or the Plaintiff.

See Matson v. Bd. of Educ. of City Sch. Dist. of N.Y., 631 F.3d

57, 63 (2d Cir. 2011).

            In deciding a motion pursuant to Rule 12(b)(6), the Court

must limit itself to the facts alleged in the pleading, which are

accepted as true; to matters of which judicial notice may be taken,

such as publicly available agency documents, see, e.g., In re

Frito-Lay N. Am., Inc. All Natural Litig., No. 12-MD-2413, 2013 WL

4647512, at * 4 (E.D.N.Y. Aug. 29, 2013) (citing cases); to any

written instrument attached to the pleading as an exhibit pursuant

to Rule 10(c); to statements or documents incorporated by reference

in the pleadings; or to documents upon the terms and effect of

which the pleading “relies heavily” and which are, thus, rendered

“integral” thereto.       See Chambers v. Time Warner, Inc., 282 F.3d

147, 152-53 (2d Cir. 2002); see also Nicosia v. Amazon.com, Inc.,

834 F.3d 220, 230-31 (2d Cir. 2016); Smith v. Hogan, 794 F.3d 249,

254 (2d Cir. 2015); Tubbs v. Stony Brook Univ., No. 15-cv-517,

2016 WL 8650463, at * 4 (S.D.N.Y. Mar. 4, 2016).

      B. Younger Abstention Doctrine

            “Abstention is a judicially created doctrine born out of

Younger v. Harris, 401 U.S. 37, 91 S. Ct. 746, 27 L.Ed.2d 669

(1971), and its progeny, which advances the notion that where ‘a



                                Page 8 of 18
Case 2:19-cv-05811-JS-SIL Document 30 Filed 03/17/21 Page 9 of 18 PageID #: 291



federal   equity     court    does    have   jurisdiction    of     a   particular

proceeding,’ it may abstain from exercising that jurisdiction out

of    ‘proper    regard   for    the     rightful   independence         of     state

governments in carrying out their domestic policy.’”                     Plotch v.

Wells Fargo Bank, N.A., 413 F. Supp. 3d 129, 132 (E.D.N.Y. 2018)

(quoting Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 724, 116

S. Ct. 1712 (1996)(internal quotation marks omitted)).                       In 2013,

the Supreme Court “clarified that Younger abstention is triggered

by only three categories of state court proceedings: (1) ‘state

criminal prosecutions’; (2) ‘civil enforcement proceedings’; and

(3)   civil     proceedings    that    ‘implicate   a   State’s      interest      in

enforcing the orders and judgments of its courts.’”                 Mir v. Shah,

569 F. App’x 48, 50 (2d Cir. 2014)(quoting Sprint Comm’ns, Inc. v.

Jacobs, 571 U.S. 69, 73, 134 S. Ct. 584, 588 (2013) (internal

quotation marks omitted)); see also Disability Rights of N.Y. v.

New York, 916 F.3d 129, 133 (2d Cir. 2019)(“The Younger doctrine

has   been    extended    beyond      ongoing   criminal    cases       to    include

particular state civil proceedings akin to criminal prosecutions

or that implicate a state’s interest in enforcing the orders and

judgments of its courts.” (internal citations omitted)).                        Thus,

“under    the    categorical    approach     outlined   by   Sprint,          federal

abstention requires a criminal proceeding, a civil enforcement

proceeding, or a determination that a state court’s ability to

perform its judicial function would be otherwise impeded.”                        Id.

                                   Page 9 of 18
Case 2:19-cv-05811-JS-SIL Document 30 Filed 03/17/21 Page 10 of 18 PageID #: 292



Moreover, “[a]s further explained by the Second Circuit, the court

should     only    abstain      from   exercising      its    subject-matter

jurisdiction      under   the   Younger   abstention    doctrine    where   it

answers the following three questions affirmatively: (1) is there

an ongoing state proceeding; (2) is an important state interest

implicated; and (3) does the plaintiff have an avenue open for

review of constitutional claims in the state court?”             Plotch, 413

F. Supp. 3d at 133 (citing Cecos Int’l, Inc. v. Jorling, 895 F.2d

66, 70 (2d. Cir. 1990)).

II.   The Present Case

            Because “[d]angerous dogs are potentially hazardous to

the community and its residents,” the Village enacted Chapter 72

of its Village Code “to regulate the licensing, ownership, keeping,

harboring, care, confinement and humane euthanasia of dogs with

dangerous propensities in an effort to safeguard and promote the

health, safety and welfare of the community and its residents.”

Village Code § 72-8(B)(emphasis added).           In its efforts to do so,

upon receiving a complaint about the Plaintiffs’ dog, Dakota,

Justice Adler ordered the subject Dangerous Dog Hearing pursuant

to, inter alia, Village Ordinance 72-9(E)(8), which addresses

confinement and restraint of dangerous dogs and states in relevant

part:

            The following regulations shall apply upon
            imposition of options by a court of competent


                                 Page 10 of 18
Case 2:19-cv-05811-JS-SIL Document 30 Filed 03/17/21 Page 11 of 18 PageID #: 293



            jurisdiction pursuant to § 123-2              of   the
            Agricultural and Markets Law:
            ***
            (8)   Any person who witnesses an attack or
            threatened attack . . . may make a complaint
            of an attack or threatened attack upon a
            person, companion animal as defined in the New
            York State Agricultural and Markets Law . . .
            or a domestic animal as defined in the New
            York State Agricultural and Markets Law to a
            dog control officer or police officer of the
            Village of Sands Point.    Such officer shall
            immediately inform the complainant of his or
            her right to commence a proceeding as provided
            for in Subdivision 2 of § 123 of the New York
            State Agricultural and Markets Law, and if
            there is reason to believe the dog is a
            dangerous dog, the officer shall forthwith
            commence such proceeding himself or herself.
In turn, New York State Agricultural and Markets Law (“AML”) §

123(2) states, in relevant part:

            [1.]   Any person who witnesses an attack or
            threatened attack . . . may, and any dog
            control officer or police officer as provided
            in subdivision one of this section shall, make
            a complaint under oath or affirmation to any
            municipal judge or justice of such attack or
            threatened attack. [2.] Thereupon, the judge
            or justice shall immediately determine if
            there is probable cause to believe the dog is
            a dangerous dog and, if so, shall issue an
            order to any dog control officer . . . or
            police officer directing such officer to
            immediately seize such dog and hold the same
            pending judicial determination as provided in
            this section. [3.] Whether or not the judge
            or justice finds there is probable cause for
            such seizure, he or she shall, within five
            days and upon written notice of not less than
            two days to the owner of the dog, hold a
            hearing on the complaint.      The petitioner
            shall have the burden at such hearing to prove
            the dog is a “dangerous dog” by clear and

                                Page 11 of 18
Case 2:19-cv-05811-JS-SIL Document 30 Filed 03/17/21 Page 12 of 18 PageID #: 294



            convincing evidence. [4.] If satisfied that
            the dog is a dangerous dog, the judge or
            justice shall then order neutering or spaying
            of the dog, microchipping of the dog and one
            or more [enumerated restrictive conditions] as
            deemed appropriate under the circumstances and
            as deemed necessary for the protection of the
            public . . . .

N.Y.S. A.M.L. § 123(2) (emphasis added).

            Considering the facts and circumstances of this case,

Younger abstention has been triggered and its application is

appropriate.      First, Village Ordinance § 72-9 falls under one of

the three “exceptional” categories identified in Sprint, 571 U.S.

at 78, 134 S. Ct. 584, as it defines a civil enforcement proceeding

that is akin to criminal prosecution.                Review of the Ordinance

demonstrates     that   it     is    structured     progressively,   with    its

threshold application being a hearing pursuant to AML § 123(2) to

determine     whether    the    subject      dog    is   dangerous   and    that

determination being made upon a showing of “clear and convincing

evidence”; only if it is determined that the subject dog is

dangerous, are certain conditions then imposed to ensure the safety

of the public, cf., e.g., Town of Webster v Batz, No. 2019/0099,

-- N.Y.S.3d --, 2020 N.Y. Slip Op. 20358, 2020 WL 8024555, at *1

(N.Y. Cnty. Ct., Monroe Cnty. Dec. 15, 2020)(stating a “dog must

first be classified as a ‘dangerous dog’ before a [c]ourt can

consider whether any of the aggravating factors enumerated in

subsection 3 of AML Section 123 apply”); assuming there are no


                                    Page 12 of 18
Case 2:19-cv-05811-JS-SIL Document 30 Filed 03/17/21 Page 13 of 18 PageID #: 295



violations         of    the     imposed    conditions,      no    further    action   is

required; however, if the imposed conditions are alleged to have

been    violated,         then    the    dog   owner    is   vulnerable      to   criminal

prosecution.            See Village Ordinance § 72-9.              There is no dispute

that the current stage of the proceeding in Village Court is the

commencement of the threshold Dangerous Dog Hearing.                               Such a

hearing has been held to be “civil in nature”.                       People v. Jornov,

65 A.D.3d 363 (4th Dep’t 2009)(finding dangerous dog proceeding

pursuant to AML § 123(2) was “civil in nature” where defendant’s

dog    had    not       previously      been   determined     to   be   dangerous    and,

therefore, defendant was not facing misdemeanor charges).                         Indeed,

AML § 123’s precursor, § 117 of the Farms and Markets Law, was

held to be neither civil nor criminal, but “a special proceeding

of a civil character and nothing else.”                   Matter of Foote, 129 Misc.

2,    4,     221    N.Y.S.       302    (Cnty.   Ct.,     Livingston      Cnty.    1927).

Holistically considering (1) the hybrid composition of Village

Ordinance § 72-9, i.e., that its progressive enforcement may lead

to one facing misdemeanor charges, and (2) that in this instance,

the proceeding in Village Court is at the threshold stage where it

is determined whether the subject dog is dangerous, warrants

finding that the Ordinance is akin to a special proceeding and

that it falls within the “civil enforcement proceeding” category

to    which    the       Younger       abstention      doctrine    applies.        Indeed,

Plaintiffs appear to concede that a dangerous dog hearing is a

                                         Page 13 of 18
Case 2:19-cv-05811-JS-SIL Document 30 Filed 03/17/21 Page 14 of 18 PageID #: 296



“state civil special proceeding.”          (Opp’n at 7; see also id. at 8

(recognizing that a dangerous dog proceeding pursuant to AML § 123

is a “special proceeding”).)        The Court’s conclusion on this issue

is buttressed by (1) the use of the “clear and convincing” standard

required at the dangerous dog hearing, a heavier burden of proof

than    the    more   lenient    “preponderance    of    evidence”    standard

generally applied in civil actions, see generally In re Kelton

Motors, Inc., 130 B.R. 170, 174 (Bankr. D. Vt. 1991) (“In most

civil cases the standard applied is proof by a ‘preponderance of

the evidence.’”); see also id. at 175 (“The reason for requiring

a heightened standard of proof in certain civil cases is embodied

in the Due Process clause of the Constitution.                The ‘clear and

convincing evidence’ standard is used, typically, in civil cases

where    the    defendant's     private   interests     at   stake   are   more

substantial than risk of monetary loss.” (citing Addington v.

Texas, 441 U.S. 418, 424 (1979)), as well as (2) the recent

dangerous dog case, Batz, where a New York State County Court

stated that “[t]he definition of ‘physical injury’ in the AML is

identical to the definition of ‘physical injury’ in the Penal Law,”

2020 WL 8024555, at *1 (citing N.Y.S. Penal Law § 10.00[9]).

              Second, there is no dispute that at the time this action

was commenced the Dangerous Dog Hearing had commenced, but, upon

consent, was adjourned.         Said Hearing has been held in abeyance

since this action was commenced and the consensual TRO was entered.

                                 Page 14 of 18
Case 2:19-cv-05811-JS-SIL Document 30 Filed 03/17/21 Page 15 of 18 PageID #: 297



            Third, Ordinance § 72-9 implicates an important interest

of the municipality, to wit, the mechanism for safeguarding and

promoting the health, safety and welfare of the community and its

residents from the hazards of dangerous dogs.             See Village Code,

Chapter 72, § 72-8(B).          Justice Adler specifically raised this

important interest at the Dangerous Dog Hearing, stating, inter

alia, that: “the Court's job is to protect the Village and the

Village's residents and the Village's dogs and children from a

dangerous dog”; the allegation of a dangerous dog “is a serious

situation,     a    very   serious   situation”;   and,   in    conducting   a

dangerous dog hearing, her “job is to protect the Village and its

residents.”        (Dog Hr’g Tr. at 8:4-8, 8:12-15.)           Moreover, this

important interest incorporates the state’s interest in addressing

dangerous dogs.        See N.Y.S. A.M.L. § 106 (“The purpose of this

article is to provide for the licensing and identification of dogs,

the control and protection of the dog population and the protection

of persons, property, domestic animals and deer from dog attack

and damage.”); see also N.Y.S. A.M.L. § 107 (“Nothing contained in

this article shall prevent a municipality from adopting its own

program for the control of dangerous dogs; provided, however, that

no such program shall be less stringent than this article, and no

such program shall regulate such dogs in a manner that is specific

as to breed. Notwithstanding the provisions of subdivision one of

this section, this subdivision and sections one hundred twenty-

                                Page 15 of 18
Case 2:19-cv-05811-JS-SIL Document 30 Filed 03/17/21 Page 16 of 18 PageID #: 298



three, one hundred twenty-three-a and one hundred twenty-three-b

of this article shall apply to all municipalities including cities

of two million or more.” (emphasis added)).              Further, as AML § 107

makes clear, while a municipality may adopt its own program, such

program    must   include   AML    §   123,    which,    among   other   things,

addresses     acting   in   a   manner   “as    deemed    necessary      for   the

protection of the public” if restrictive conditions are to be

imposed upon the owner of a dangerous dog.                   N.Y.S. A.M.L. §

123(2)(emphasis added).

            Finally, Plaintiffs have not persuasively demonstrated

that they will be precluded from raising their constitutional

challenge in the Village Court, even though it is their burden to

do so.    See Spargo v. N.Y.S. Comm’n on Judicial Conduct, 351 F.3d

65, 78 (2d Cir. 2003) (“[U]nder Younger, it is the plaintiff's

burden to demonstrate that state remedies are inadequate, and

defendants need not establish that state law definitively permits

the interposition of constitutional claims.”                (citing Middlesex

County Ethics Cmte. v. Garden State Bar Ass’n, 457 U.S. 423, 435–

36 (1982))); see also id. (“[T]o avoid abstention, plaintiffs must

demonstrate that state law bars the effective consideration of

their     constitutional     claims.”)         Rather,     relying    upon     the

transcript of the Dangerous Dog Hearing, Plaintiffs argue that

“Justice Adler informed the parties that she would not entertain

the constitutional issues[.]”          (Opp’n at 22 (citing “Doc. No. 20-

                                  Page 16 of 18
Case 2:19-cv-05811-JS-SIL Document 30 Filed 03/17/21 Page 17 of 18 PageID #: 299



4 at ___”).)       Not so; a thorough review of the entire transcript

establishes the absence of any mention of constitutional issues,

let alone Justice Adler informing the parties that she would not

consider such issues.           (Dog Hr’g Tr., in toto.)         Moreover, when

considering whether a plaintiff “ha[s] an avenue open for review

of constitutional claims in the state court[,]” Plotch, 413 F.

Supp.    3d   at   133,    federal      courts   are    to   refrain   from    “any

presumption that the state courts will not safeguard federal

constitutional rights.”          Middlesex County Ethics Cmte., 457 U.S.

at 431 (emphasis in original).             This comports with the Village’s

representation that “Plaintiffs have an opportunity in the Village

Court to seek the dismissal of the Village Court Proceeding[, i.e.,

the Dangerous Dog Proceeding,] and/or assert any defenses that

they believe they have.”         5    (Reply at 14 (citing Spargo, 351 F.3d

at 77).)      Accord Toczek v. Alvord, -- F. App’x --, 2021 WL 48153,

at *2 (2d Cir. Jan. 6, 2021)(holding abstention is required where

plaintiff      “has     ‘made   no     showing   that    the   [s]tate's      laws,

procedures,        or    practices       would   prevent       [her]   effective




5
   Similarly, there is nothing indicating that Plaintiffs will be
precluded from raising other challenges or defenses to the subject
Dangerous Dog Proceeding in the Village Court. (See, e.g., Opp’n
at 9 (arguing the People lack standing to bring the Dangerous Dog
Complaint; citing People ex rel Danishevsky v. Newell, 64 Misc. 3d
608, 103 N.Y.S.3d 772 (Suffolk Cnty. Dist. Ct. 2019)).)

                                     Page 17 of 18
Case 2:19-cv-05811-JS-SIL Document 30 Filed 03/17/21 Page 18 of 18 PageID #: 300



interposition of [her] federal contentions’” (quoting Kirschner v.

Klemons, 225 F.3d 227, 235 (2d Cir. 2000))).

                                          * * *

             Having decided this matter on abstention grounds, the

Court declines to address the Village’s arguments in support of

Rule 12(b)(6) dismissal.            See, e.g., Disability Rights of N.Y.,

916 F.3d at 131 n.1 (citing, inter alia, Ruhrgas AG v. Marathon

Oil   Co.,   526   U.S.    574,     585   (1999)     (reaffirming     the   inherent

flexibility     that      federal     courts       exercise     “to   choose   among

threshold grounds” for disposing of a case without reaching the

merits)).



                                     CONCLUSION

             Accordingly, to the extent the Village seeks abstention

by this Court, its DISMISSAL MOTION is GRANTED.                 The Clerk of Court

is directed to close this case.


                                                  SO ORDERED.

                                                   /s/ JOANNA SEYBERT_____
                                                  Joanna Seybert, U.S.D.J.

Dated:       March 17, 2021
             Central Islip, New York




                                    Page 18 of 18
